Citation Nr: 0729574	
Decision Date: 09/20/07    Archive Date: 10/01/07	

DOCKET NO.  05-26 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to VA disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a right 
Achilles rupture


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1969 to February 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Portland, Oregon, that denied entitlement to the benefit 
sought.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran if further action be required.  


REMAND

The veteran and his representative essentially contend that 
while staying at a VA domiciliary in March 2000, he slipped 
while climbing stairs and sustained a ruptured right Achilles 
tendon.  They also assert that after treatment for the right 
Achilles tendon rupture, he reinjured the Achilles heel while 
still at the VA domiciliary in August 2000.  No medical 
opinion addressing this matter is of record.  In the Board's 
opinion such an opinion is required because the medical 
evidence currently of record is not sufficient to decide the 
claim.

With regard to 38 U.S.C.A. § 1151 claims filed on or after 
October 1, 1997, as in this case, the appellant must show 
that the VA treatment in question resulted in additional 
disability and that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or whether the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  See VAOPGCPREC 04-07; 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(b).

 In view of the foregoing, the Board believes further 
development is in order and the case is REMANDED for the 
following:  

1.  The veteran should be scheduled for 
an examination for a medical opinion 
regarding whether carelessness, 
negligence and so forth was involved in 
his treatment and evaluation of his right 
Achilles tendon rupture.  The claims file 
should be made available to the examiner 
in connection with the examination and 
review of the file should be noted by the 
examiner in their report of the 
examination.  Specifically, after 
reviewing the records and examining the 
appellant, the examiner should express 
opinions as to the following:  

Did the veteran incur any additional 
disability, as a result of the right 
Achilles tendon rupture at the VA White 
City Domiciliary in March 2000?  

What, if any, are the current 
manifestations of the veteran's 
additional disability as a result of the 
treatment and evaluation, including 
surgery, for the right Achilles tendon 
rupture?  

If additional disability is shown, was 
the cause of the additional disability 
the result of carelessness, negligence, 
lack of proper skill, error in judgement, 
or similar instance of fault on the part 
of VA, or by any event not reasonably 
foreseeable?  

2.  Thereafter, VA should readjudicate 
the claim of entitlement to benefits 
under 38 U.S.C.A. § 1151.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  This must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



